The Honorable Francis T. Donovan Circuit Judge Faulkner County Courthouse Conway, AR  72032
Dear Judge Donovan:
You have requested an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101, et seq.  Specifically, you wish this office to review the file of a probationer under the supervision of your court to determine whether the release of any of the information contained therein is prohibited by the FOIA.
Section 25-19-103 states that "[a]ll records maintained in public offices or by public employees within the scope of their employment shall be presumed to be public records."  Section25-19-105(a)  (Supp. 1987) creates the right to inspect and copy any "public record" unless exempted by the FOIA or by any other law.  Clearly, then, the files maintained in a probation office are public records, subject to public inspection as regulated by the FOIA.
In reviewing the probation file in question, I can find no record falling within any of the exemptions enumerated under Section25-19-105(b).  Please note, however, that Section 25-19-105(b)(8) exempts from public inspection and copying "[d]ocuments which are protected from disclosure by order or rule of court."  I have no information that leads me to the conclusion that such an order exists for this file; therefore, I have not reviewed the records in light of this provision.
As noted above, the FOIA does recognize exemptions found in Code provisions outside the Act.  It should be noted in this regard that A.C.A. 12-12-211 prohibits the release of information obtained from the Arkansas Crime Information Center (ACIC), except to authorized individuals or upon court order.
This probation file contains a copy of a report obtained from the ACIC. Therefore, it is my opinion that this record should be removed from the file prior to public release in accordance with Section 12-12-211.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.